Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 9-14 are pending.
Claims 2-3, 6-7, and 9-14 are withdrawn as being directed to a non-elected invention, the election having been made on 1/27/2020.
Claims 1 and 4-5 have been examined.

Priority
This application is a 371 of PCT/IN2017/050124 filed on 04/01/2017, which claims foreign priority of INDIA 201621011729 filed on 04/02/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i) 	The specification fails to disclose representative number of heat stable with anti- pathogenesis proteins in a plant juice to support the entire genus of the heat proteins as claimed. 
The specification disclosed the heat stable proteins are actually soluble in plant juice, but become water insoluble and precipitated at a higher concentration of plant juice (p12, summary of the invention, line 15-25; p29, line 18-20), named as “water insoluble concentrated mass essentially free from components soluble in the plant juice” as described in the specification (p19, line 20-23). The specification disclosed the protein molecules having molecular weight of 26 kDa (p13, line 5-10). The specification further disclosed the heat stable proteins can be green leafy vegetable of Methi, Trigonella foenum-graecum L, (Example 1, p27, line 1-2). The specification fails to support the entire genus of the claims because (i) the disclosed green leafy vegetable of Methi does not represent the entire genus of a plant juice as claimed, (ii) the disclosed 26 kDa protein isolated from green leafy vegetable of Methi does not represent the entire genus of any 26 kDa protein with anti-pathogenesis effect as claimed. Thus, the specification fails to disclose representative number of heat stable with anti-pathogenesis proteins in a plant juice to support the entire genus of the heat proteins as claimed.
(ii)	The specification fails to establish a structure and function relationship between a protein
and anti-pathogenesis effect.
The specification merely disclosed an Osmotin or Osmotin-like protein with a molecular weight of 26 kDa having an anti-pathogenesis effect (p35, line 22-25), but the specification failed to establish a relationship between a protein structure of 26 kDa and anti-pathogenesis effect.
Because the specification fails to satisfy written description requirements, claims 1 and 4-
5 are rejected under 35 U.S.C. 112(a).

Applicant’s Arguments
(i)	Claims 1 and 4-5 invoke section 112(f); thus, the claims satisfy written description requirements (Remarks, p6 bridging to p9, para 1-3).
(ii) 	US 4237224 demonstrates the instant specification satisfies written description requirements (Remarks, p9, para 4-6 bridging to p11 1-2).
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because (a) the examiner does not find any claim language to invoke “Means-plus-Function” limitations under 35 U.S.C. § 112(f) as argued by applicant and (b) the claims are rejected under 112(a) for failing to satisfy written description requirements, not 112(f) as argued by applicant.
Applicant’s argument (ii) is not persuasive because the claims are directed to a method of using heat stable proteins different from a method of making a biological function DNA as argued by applicant. DNA comprises nucleic acids A, T, C, G with well-known structures for the function of polymerization to make DNA. On the other hand, applicant neither disclosed a sufficient or representative number of heat stable proteins with anti-pathogenesis effect nor  established the relationship between a structure of heat stable proteins and a function of anti-pathogenesis effect to satisfy written description requirements. 
For at least the reasons above, applicant’s arguments are not persuasive to overcome the written description rejection under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated
by Savangikar et al. (WO 2014/195975 A2, cited in IDS 10/2/2018.).
The broadest reasonable interpretation of claim 1 is drawn to a method of administering to a human being a heat stable protein of a plant juice with anti-pathogenesis effect. The specification disclosed the heat stable proteins are actually soluble in plant juice, but become water insoluble and precipitated at a higher concentration of plant juice (p12, summary of the invention, line 15-25; p29, line 18-20). Thus, a heat stable protein isolated from a plant juice and having anti-pathogenesis effect reads on the therapeutic protein, regardless of the process of isolating the heat stable protein.
Savangikar et al. teach a method of using a composition comprising heat stable plant proteins for anti-pathogenesis (Abstract and Claim 1). Savangikar et al. teach the use of the proteins to treat various diseases in mammals including human being (p18, para 1). Savangikar et al. teach the therapeutic proteins can be produced by concentrating the plant juice soluble to precipitate the proteins followed by separating the precipitate of the Juice Soluble Proteins comprising heat stable proteins from other soluble components (p20, line 20-26), reading on the limitation of a water insoluble concentrated mass essentially free from components soluble in the plant juice and enriched in heat stable proteins. Savangikar et al. further teach administration of the heat stable proteins to a human subject (p1, line 8; p23, line 23), reading on the limitations of claim 1.
With respect to claim 4, Savangikar et al. teach a method of using composition of claim 1 for anti-pathogenesis effect; wherein the composition is standardized for a parameter of a property of the composition that is relatable to anti-pathogenesis property or to the content of the protein molecules having molecular weight of 26 kilo Daltons (kDa) or less (Abstract, claim 2 and claim 7).
With respect to claim 5, Savangikar et al. teach the anti-pathogenesis effect comprising an anti-microbial effect on living beings including microbes or as an Adiponectin agonist effect in mammals (Abstract, claim 3).
Applicant’s Arguments
(a)	The "heat stable" does not properly identify what is intended to be covered in that term. Hence, the objection does not support the 35 USC 102(a) rejection (p11, 2nd last para).
(b)	The instant heat stable proteins have distinct features and properties compared to Savangikar's heat stable (Remarks, p12, para 3-4).
(c) 	Counter arguments to Examiner’s reasons of rejection (Remarks, p12-17).
(c)(i) The claimed heat stable proteins are different from Savangikar’s heat stable proteins (Remarks, p13, (i)).
(c)(ii) The Examiner's position is that "Applicant argues the instant method steps are different from Savangikar's teaching; thus, a purified 26kDa heat stable of this instant invention is different from Savangikar's purified 26 kDa heat stable Osmotin or Osmotin-like protein" for the reasons (ii)(a)-(ii)(d). 

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (a) is not commensurate in the scope of the claims because Savangikar’s heat stable proteins have met the functional limitation of “heat stable protein” having anti-pathogenesis effect in claim 1. Thus, the 102 rejection is proper.
Applicant’s argument (b) is not commensurate in the scope of the claims because the base claim is directed to “a method of administering to a human being heat stable proteins of plant juice with anti-pathogenesis effect”. The claimed heat stable proteins can be any heat stable proteins with anti-pathogenesis effect. Thus, Savangikar’s heat stable proteins are patentably indistinct from the claimed heat stable proteins. In addition, Savangikar et al. teach heat stable proteins are isolated from green leafy vegetable Methi (Trigonella foenum-graecum L) in the specification (p24, line 5-6), which is the same plant disclosed in the instant specification (p27, line 1-2). MPEP 2173.05(p) states “A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made.” Thus, the argument (b) is not persuasive because applicant does not provide any actual data to show Savangikar’s heat stable proteins isolated from green leafy vegetable Methi (Trigonella foenum-graecum L) have distinct features and properties compared to the heat stable proteins as claimed.
Applicant’s argument (c) is not persuasive for the following reasons.
The argument (c)(i) in Remarks p13 (i) is not persuasive. See response to argument (b) above.
The argument (c)(ii) in Remarks p13-14 (arguments 1-3) by alleging (1) Savangikar et al. do not teach purified 26 kDa heat stable protein and (2) Savangikar’s 26 kDa heat stable proteins are different from the claimed 26 kDa heat stable protein is not persuasive. 
Applicant’s argument (c)(ii)-(1) is not persuasive because Savangikar et al. show the 26 kDa heat stable proteins is included in the isolating heat stable proteins (p10, line 17-24; claim 10) by gel chromatography (p13, line 1-5). Thus, Savangikar et al. teach a process of isolating heat stable proteins comprising isolating the active ingredient of the 26 kDa heat stable protein as argued by applicant.
Applicant’s argument (c)(ii)(2) is not persuasive because applicant’s assertion that Savangikar’s 26 kDa heat stable proteins are different from the claimed 26 kDa heat stable protein without any actual data support. Savangikar et al. teach heat stable proteins are isolated from green leafy vegetable Methi (Trigonella foenum-graecum L) in the specification (p24, line 5-6), which is the same plant disclosed in the instant specification (p27, line 1-2). Since applicant fails to provide any actual protein sequence data to show Savangikar’s 26 kDa heat stable proteins different from the instant 26 kDa heat stable proteins as claimed, such a verbal argument without actual data support is not persuasive.
For at least the reasons above, the arguments are not persuasive.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
17-July-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615